                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

JOHN LEON GATEWOOD,           )       CIVIL 17-00090 LEK-KJM
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
APRIL McNEIL; TUI FAATEA,     )
                              )
          Defendants.         )
_____________________________ )


                        ORDER DENYING DEFENDANT
                    TUI FAATEA’S MOTION TO DISMISS

            Before the Court is Defendant Tui Faatea’s (“Faatea”)

Motion to Dismiss (“Motion”), filed on June 25, 2018.1    [Dkt.

no. 135.]   Pro se Plaintiff John Leon Gatewood (“Plaintiff”)

filed his memorandum in opposition on July 6, 2018, and Defendant

April McNeil (“McNeil”) filed her statement of no opposition on

August 2, 2018.    [Dkt. nos. 143, 159.]   The Court finds this

matter suitable for disposition without a hearing pursuant to

Rule LR7.2(d) of the Local Rules of Practice of the United States

District Court for the District of Hawaii (“Local Rules”).

Faatea’s Motion is hereby denied for the reasons set forth below.




     1
       “Tui” is Defendant Logotaeao Faatea’s nickname. [Motion,
Decl. at ¶ 1.] Faatea was proceeding pro se when she filed the
instant Motion. Faatea is now represented by counsel. See Order
Granting Def. Tui Faatea’s Motion to Continue Trial and to
Continue All Pretrial Deadlines, Filed on July 26, 2018, filed
8/30/18 (dkt. no. 165). Faatea’s counsel has not requested leave
to file a supplemental memorandum in support of the Motion.
                             BACKGROUND

            Plaintiff filed his original complaint on March 2,

2017, and he filed an amended complaint on April 24, 2017.     [Dkt.

nos. 1, 8.]    On April 30, 2018, Plaintiff filed his Prisoner

Civil Rights Complaint - Second Amended Complaint (“Second

Amended Complaint”), alleging a retaliation claim against McNeil

and Faatea, in their individual capacities.     [Dkt. no. 102.]

This claim has been construed as a 42 U.S.C. § 1983 claim

alleging a violation of Plaintiff’s First Amendment rights.       See

Order Dismissing Complaint in Part and Denying Assistance of

Counsel, filed 4/11/17 (dkt. no. 6) (“4/11/17 Order”), at 6, 12-

13 (discussing retaliation claim in Plaintiff’s original

complaint).2

            Plaintiff’s claim arises from an altercation between

him and Faatea on September 18, 2015 (“Incident”), when Plaintiff

was an inmate at the Waiawa Correctional Facility (“WCF”).

[Second Amended Complaint at pg. 5.]      Plaintiff alleges McNeil

and Faatea were both employed by and stationed at WCF, as Adult

Correctional Officers (“ACO”).    [Id. at pgs. 1-2.]    Plaintiff

alleges McNeil “maliciously retaliated against [Plaintiff]” after

he informed her and the WCF staff that he intended to press

charges against Faatea for “striking and pushing [him].”     [Id. at



     2
         The 4/11/17 Order is also available at 2017 WL 1356319.

                                  2
pg. 5.]    At an unspecified time thereafter, Plaintiff alleges the

Honolulu Police Department (“HPD”) came to WCF to investigate the

charges.    Thereafter, McNeil and Faatea allegedly falsified

certain documents to ensure that Plaintiff received “unfair

disciplinary proceedings.”    [Id.]    According to Plaintiff, as a

result of the Incident and proceeding, Plaintiff was locked up in

solitary confinement where he suffered a nervous breakdown and

fainted.    [Id. at pg. 5.]   Faatea filed her answer to the Second

Amended Complaint on June 22, 2018.     [Dkt. no. 128.]

            Faatea filed the instant Motion seeking a dismissal

with prejudice of all claims against her pursuant to Fed. R. Civ.

P. 12(b).   Faatea asserts that: Plaintiff failed to exhaust his

administrative remedies; Plaintiff’s claims are barred by the

statute of limitations and the doctrine of qualified immunity;

and Plaintiff’s claims are moot, not ripe, or otherwise not

justiciable.   [Motion at 2.]

                              DISCUSSION

I.   Plaintiff’s Retaliation Claim

            Prisoners have the constitutional right to file prison

grievances under the First Amendment, and to “pursue civil rights

litigation in the courts.”    Schroeder v. McDonald, 55 F.3d 454,

461 (9th Cir. 1995).   A viable claim of First Amendment

retaliation must allege five elements: “(1) An assertion that a

state actor took some adverse action against an inmate (2)

                                   3
because of (3) that prisoner’s protected conduct, and that such

action (4) chilled the inmate’s exercise of his First Amendment

rights, and (5) the action did not reasonably advance a

legitimate correctional goal.”   Rhodes v. Robinson, 408 F.3d 559,

567-68 (9th Cir. 2005) (footnote and citations omitted).

            Taking the allegations in the Complaint as true,

Plaintiff has pled sufficient factual allegations to state a

plausible retaliation claim.   See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (“To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’”

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007))).   Plaintiff alleges both McNeil and Faatea “falsified

documents” to ensure he had an unfair disciplinary hearing, which

occurred after he informed McNeil and the WCF staff of his intent

to file a grievance against Faatea, and after Plaintiff contacted

HPD to “investigate[] the charges.”      [Second Amended Complaint at

pg. 5.]   Thus, the first three elements of Plaintiff’s

retaliation claim have been met.       See Rhodes, 408 F.3d at 567-68.

As a result of the alleged false documentation by McNeil and

Faatea and the subsequent “unfair disciplinary proceedings,”

Plaintiff was locked up in solitary confinement where he suffered

a nervous breakdown.   [Second Amended Complaint at pg. 5.]     Both

the false documentation and discipline based on incorrect

                                   4
information could reasonably have a “chilling” effect on a

prisoner’s intent and ability to file a grievance, and there is

no penological purpose that could be advanced by either.     See

Rhodes, 408 F.3d at 567-68.      To the extent Faatea argues the

Second Amended Complaint fails to allege the elements of a

plausible retaliation claim, the Motion is denied.

II.   Other Arguments

           Faatea also argues Plaintiff’s claims are barred by the

doctrine of qualified immunity, the statute of limitations, his

failure to exhaust administrative remedies, and finally, that

Plaintiff’s claims are “moot, not ripe, or otherwise not

justiciable.”   [Motion at 2.]    The Court addresses each argument

in turn.

      A.   Qualified Immunity

           The doctrine of qualified immunity “protects government

officials ‘from liability for civil damages insofar as their

conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have

known.’”   Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73

L. Ed. 2d 396 (1982)).   This Court has previously stated

                Courts use a two-part analysis to determine
           whether a defendant is entitled to qualified
           immunity.



                                    5
     First, we determine whether “[t]aken in the
     light most favorable to the party asserting
     the injury . . . the facts alleged show the
     officer’s conduct violated a constitutional
     right.” Saucier v. Katz, 533 U.S. 194, 201,
     121 S. Ct. 2151, 150 L. Ed. 2d 272 [(2001)].
     If a constitutional violation is present, we
     go on to ask “whether the right was clearly
     established,” id., applying an objective but
     fact-specific inquiry. Id. at 202, 533 U.S.
     194, 121 S. Ct. 2151, 150 L. Ed. 2d 272. To
     reject a defense of qualified immunity, we
     must find that “the contours of the right
     [are] sufficiently clear that a reasonable
     official would understand that what he is
     doing violates the right.” Saucier, 533 U.S.
     at 202, 121 S. Ct. 2151, 150 L. Ed. 2d 272;
     Anderson v. Creighton, 483 U.S. 635, 640, 107
     S. Ct. 3034, 97 L. Ed. 2d 523 (1987). In
     making this determination, we consider the
     state of the law at the time of the alleged
     violation. See Blankenhorn [v. City of
     Orange], 485 F.3d 463,] 476 [([9th Cir.]
     2007)]; Sorrels v. McKee, 290 F.3d 965, 970
     (9th Cir. 2002). We also examine the
     “information possessed” by the officer to
     determine whether a reasonable official in a
     particular factual situation should have been
     on notice that his or her conduct was
     illegal. Anderson, 483 U.S. at 641, 107
     S. Ct. 3034, 97 L. Ed. 2d 523; Sorrels, 290
     F.3d at 970. The “subjective beliefs” of the
     actual officer are, of course, “irrelevant.”
     Anderson, 483 U.S. at 641, 107 S. Ct. 3034,
     97 L. Ed. 2d 523.

Inouye v. Kemna, 504 F.3d 705, 712 (9th Cir. 2007)
(alterations in original). The Supreme Court has
held that, while the sequence of the Saucier
analysis is often appropriate, it is not
mandatory. See Pearson v. Callahan, 555 U.S. 223,
129 S. Ct. 808, 818, 172 L. Ed. 2d 565 (2009).
“The judges of the district courts and the courts
of appeals should be permitted to exercise their
sound discretion in deciding which of the two
prongs of the qualified immunity analysis should


                      6
           be addressed first in light of the circumstances
           in the particular case at hand.” Id.

Molokai Veterans Caring For Veterans v. Cty. of Maui, Civil

No. 10-00538 LEK-RLP, 2011 WL 1637330, at *21–22 (D. Hawai`i Apr.

28, 2011) (some alterations in Molokai Veterans).

           Faatea asserts she is entitled to qualified immunity,

but does not provide any additional argument in support of her

defense.   Taking the allegations in the Complaint as true, the

Court has already concluded that Faatea’s retaliatory conduct

would violate Plaintiff’s First Amendment right to file a prison

grievance alleging any constitutional violation.    Second, a

reasonable official in Faatea’s position would understand that

creating a false document to be used in a prison disciplinary

proceeding in response to the threat of legal action directed at

her by an inmate is illegal.   See, e.g., Beck v. City of Upland,

527 F.3d 853, 870-71 (9th Cir. 2008) (“[I]t [is] well established

. . . that government officials in general, and police offices in

particular, may not exercise their authority for personal

motives, particularly in response to real or perceived slights to

their dignity.   Surely anyone who takes an oath of office knows -

or should know - that much.” (internal quotation marks and

citations omitted)).   Accordingly, the Motion is denied as to

Faatea’s request for dismissal based on qualified immunity.

Faatea may revisit the qualified immunity issue in later


                                 7
proceedings, such as in a motion for summary judgment or at

trial, if warranted by the evidence.

     B.      Exhaustion

             Next, Faatea argues Plaintiff’s claim must be dismissed

since he failed to exhaust his administrative remedies.       The

Prison Litigation Reform Act, (“PLRA”) 42 U.S.C. § 1997e(a),

provides, in relevant part: “[n]o action shall be brought with

respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative

remedies as are available are exhausted.”    Id.    Lack of

exhaustion should be raised at the summary judgment stage, unless

the failure to exhaust is abundantly clear from the face of the

complaint.    See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir.

2014) (en banc).    However, such cases are rare since a plaintiff

is not required to “specially plead or demonstrate exhaustion in

their complaints.”    Jones v. Bock, 549 U.S. 199, 199 (2007);

Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir.

2007) (where prisoner’s complaint was silent as to exhaustion,

the district court erred in ordering prisoner to supplement the

complaint).    In those rare cases, a defendant may still

successfully move to dismiss under Rule 12(b)(6) for failure to

state a claim.    See Albino, 747 F.3d at 1169.    Additionally,

“[f]ailure to exhaust under the PLRA is ‘an affirmative defense

                                   8
the defendant must plead and prove.’”   Albino, 747 F.3d at 1166

(quoting Jones, 549 U.S. at 204).

           Here, it is acceptable that Plaintiff’s Second Amended

Complaint does not address whether or not Plaintiff exhausted his

administrative remedies, since prison inmates are not required to

plead exhaustion in their § 1983 claim.   See Jones, 549 U.S. at

199.   Plaintiff asserts in his memorandum in opposition that “all

administrative remedies have been exhausted” and he has completed

three “steps” of grievances.   [Mem. in Opp. at 2.]   He cites to

“Grievance No. 276430” and “Grievance No. 276475” but does not

attach any evidence in support of his assertion.

           The Court need not consider Plaintiff’s assertions in

rejecting Faatea’s exhaustion argument at this stage, as the

Ninth Circuit has made clear that the affirmative defense of

exhaustion is only appropriate on a motion to dismiss when there

are no disputed issues of fact.   See Albino, 747 F.3d at 1169

(citing Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984)

(per curiam)).   The Court cannot conclude from the allegations in

the Second Amended Complaint that Plaintiff has failed to exhaust

his administrative remedies.   Rather, the Second Amended

Complaint is silent.   The Motion is denied as to Faatea’s request

for dismissal based on exhaustion.    Faatea may revisit the issue

of exhaustion in subsequent proceedings, such as in a motion for

summary judgment or at trial, if warranted by the evidence..

                                  9
     C.   Statute of Limitations

               “Because § 1983 does not contain a statute of
          limitations, federal courts apply the forum
          state’s statute of limitations for personal injury
          claims.” Johnson v. California, 207 F.3d 650, 653
          (9th Cir. 2000). Hawaii’s personal injury statute
          provides, “[a]ctions for the recovery of
          compensation for damage or injury to persons or
          property shall be instituted within two years
          after the cause of action accrued, and not after,
          except as provided in section 657-13.” Haw. Rev.
          Stat. Ann. § 657-7 . . . . To determine when a
          statute of limitations period begins to run, this
          Court must look to federal law to see “when a
          claim accrues.” Johnson, 207 F.3d at 653. Under
          federal law, a claim accrues when the plaintiff
          knows or should have known of the injury. See,
          e.g., Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir.
          2001); RK Ventures, Inc. v. City of Seattle, 307
          F.3d 1045, 1058 (9th Cir. 2002).

Haldeman v. Golden, CV NO 05-00810 DAE-KSC, 2006 WL 8436502, at

*2 (D. Hawai`i Dec. 12, 2006).   According to the Second Amended

Complaint, Plaintiff knew fairly soon after the Incident that he

intended to file an action based on his statements to McNeil and

the WCF staff that he would be pressing charges against Faatea.

Thus, his claim accrued on or shortly after the Incident on

September 18, 2015.   Plaintiff filed his original complaint

against both Faatea and McNeil, in their official and individual

capacities, on March 2, 2017, well within the two-year statute of

limitations, alleging § 1983 claims arising from the Incident,

including a retaliation claim.   Plaintiff’s Second Amended

Complaint, filed on April 30, 2018, is based on the same

                                 10
Incident, but is limited to Plaintiff’s retaliation claim, and

names McNeil and Faatea in their individual, not official,

capacities.   The Second Amended Complaint relates back to the

original complaint.   See Fed. R. Civ. P. 15(c) (“An amendment to

a pleading relates back to the date of the original pleading when

. . . the amendment asserts a claim or defense that arose out of

the conduct, transaction, or occurrence set out - or attempted to

be set out - in the original pleading”).   Since the original

complaint was filed within the two-year statute of limitations,

and Plaintiff’s Second Amended Complaint does not allege claims

or conduct that differ from the original complaint, Plaintiff’s

claim is not time-barred.   The Motion is denied as to Faatea’s

request for dismissal based on the statute of limitations.

     D.   Mootness, Ripeness, Justiciability

          As an initial matter, courts must consider whether a

claim is justiciable because

          [the] court’s “role is neither to issue advisory
          opinions nor to declare rights in hypothetical
          cases, but to adjudicate live cases or
          controversies consistent with the powers granted
          the judiciary in Article III of the Constitution.”
          Thomas [v. Anchorage Equal Rights Comm’n], 220
          F.3d [1134,] 1138 [(9th Cir. 2000) (en banc) ].
          Justiciability includes the doctrines of mootness,
          ripeness, and standing, see, e.g., Culinary
          Workers Union, Local 226 v. Del Papa, 200 F.3d
          614, 617 (9th Cir. 1999) (observing that Article
          III’s case or controversy “justiciability
          limitations are reflected in the doctrines of
          standing, mootness, and ripeness”).


                                11
Temple v. Abercrombie, 903 F. Supp. 2d 1024, 1030-31 (D. Hawai`i

2012).   A plaintiff has standing to bring a claim when: (1) he or

she has suffered an “injury in fact”; (2) the injury bears a

causal connection to the defendant; and (3) it must be “likely”

as opposed to “speculative” that the injury will be “redressed by

a favorable decision.”   Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 (1992) (citations omitted).    “At the pleadings stage,

general factual allegations of injury resulting from the

defendant’s conduct may suffice.”     Id. at 561 (citations

omitted).   Taking the allegations in the Second Amended Complaint

as true, Plaintiff has standing to bring his claim based on his

allegation that, because of his intent to file a grievance

against Faatea, Defendants retaliated against him by creating

false documents to ensure he had an unfair disciplinary hearing.

As a result, he was placed in solitary confinement where he had a

nervous breakdown and fainted.   Additionally, Plaintiff’s request

for damages in the amount of $150,0000.00, are also permitted to

a successful plaintiff under § 1983.    See, e.g., Borunda v.

Richmond, 885 F.2d 1384, 1390-91 (9th Cir. 1988) (“The victim of

the constitutional deprivation is entitled to compensation for

economic harm, pain and suffering, and mental and emotional

distress that results from the violations.” (citing Carey v.

Piphus, 435 U.S. 247, 257-64, 98 S. Ct. 1042, 1048-53, 55 L. Ed.



                                 12
2d 252 (1978)).   Thus, for the purposes of the Motion, the

elements of a § 1983 claim are met.

          Plaintiff’s claims are neither moot nor unripe.     Though

Faatea provides no argument in support of her assertions, the

Ninth Circuit has held that a prisoner’s § 1983 retaliation claim

is not moot just because a particularly determined plaintiff has

succeeded in carrying out his protected activity, i.e., filing

the instant action.   See Rhodes, 408 F.3d at 568-69 (“Speech can

be chilled even when not completely silenced.”).

          “The ripeness doctrine prevents courts, through

avoidance of premature adjudication, from entanglement in

theoretical or abstract disagreements that do not yet have a

concrete impact on the parties.”     18 Unnamed John Smith Prisoners

v. Meese, 871 F.2d 881, 883 (9th Cir. 1989) (citations omitted)

(citing Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568,

580, 105 S. Ct. 3325, 3332, 87 L. Ed. 2d 409 (1985)).

Plaintiff’s Second Amended Complaint does not pertain to a

theoretical or abstract dispute; rather, Plaintiff has alleged

past events that have resulted in an alleged injury.

Accordingly, the Motion is denied as to Faatea’s request for

dismissal based on mootness, ripeness, and lack of

justiciability.




                                13
III. Plaintiff’s Due Process and Deliberate Indifference Claims

          Plaintiff was given leave to amend his original

complaint to cure the deficiencies associated with his due

process claim.   See 4/11/17 Order, 2017 WL 1356319, at *3.    The

Court noted that Plaintiff did not state “how long he remained in

solitary confinement, where he was segregated, or how this

confinement differed from conditions imposed in administrative

segregation” and did not “allege what process he was denied.”

Id.; see Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003)

(“Typically, administrative segregation in and of itself does not

implicate a protected liberty interest.”).    Plaintiff’s Second

Amended Complaint does not address these issues, and only states

that, “[a]fter being locked up in solitary confinement,

[Plaintiff] had a nervous breakdown and fainted.”    [Second

Amended Complaint at pg. 5.]   The Court presumes that these

factual allegations are made in support of his retaliation claim,

and not a due process claim.   Further, Plaintiff has written “NA”

on page 6, entitled “Count II” and page 7, entitled “Count III”

of the Second Amended Complaint.     [Id. at pgs. 6-7.]

          Plaintiff also asserts “(Malice) deliberate

indifference” as the constitutional right that was violated by

Defendants under Count I.   [Id. at pg. 5.]    In reviewing

Plaintiff’s original complaint, deliberate indifference was

associated with Plaintiff’s claim for denial of appropriate

                                14
dental care, which is no longer included in the factual

allegations of Plaintiff’s Second Amended Complaint.      See 4/11/17

Order, 2017 WL 1356319, at *4-5.       Accordingly, the Court does not

recognize this as a separate cause of action.      To the extent

Faatea’s Motion seeks dismissal of any due process or deliberate

indifference claims in the Second Amended Complaint, the Motion

is denied as moot.

                              CONCLUSION

          On the basis of the foregoing, Faatea’s Motion to

Dismiss, filed June 25, 2018, is HEREBY DENIED.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAII, November 29, 2018.



                                 /s/ Leslie E. Kobayashi
                                Leslie E. Kobayashi
                                United States District Judge




JOHN LEON GATEWOOD VS. APRIL MCNEIL, ET AL; CIVIL 17-00090 LEK-KJM;
ORDER DENYING DEFENDANT TUI FAATEA’S MOTION TO DISMISS




                                  15
